Title: To George Washington from John Armstrong, 10 May 1779
From: Armstrong, John
To: Washington, George



Dear General
Philadelphia 10th May 1779

Necessarily as now you must be led to consider on the One hand, the various distributions of your Army, I mean the Seneca or Northern Expedition—Some force at Fort Pitt, together wth the representation of Governor Green on behalf of the Providence Plantations & adjacent Country which Stands exposed to the contrasted force of the Enemy at Rhode Island—And on the Other, the intelligence of Mr Gerrard respecting the return of the Count De Estaing to our Coasts, with a resolution of this day, throwing into your hands entirely & afresh the military Operations of the Opening Campaign, to vary or even recind, former determinations at pleasure, a Step this however honorary & confidential it may be, that must in present Circumstances inevitably embarrass yr Excellency—Indeed Sir I conceive that at best you have only a choice of difficulties, but as that too frequently has been the case and Support vouchsafed, the Same fountain is Open Still & unexhausted; here (using the very best means we can) must all our expectations rest, for truly Sir were you now in the American Cabinet instead of the field, an anxious & distressed witness of our conduct, your hopes resulting thence must be low indeed: I do not so much complain of the Subject matter, as of the infatuated manner of doing business, whereby delay alone is sufficient to defeat us—I mean more particularly the State of our money.
Being clearly of Opinion that Our Army Ought to be respectable on the Sea Coasts this Summer, it is to be regretted that some Militia from Several States has not by one means or another been provided to have joined the troops destined to the Northward, whereby a Smaller number of the latter might have Served the purpose. The Northern design I consider clearly indispensible, as without it the combined force of Indians, Tories, and not improbably, troops from Some part of Canada must fall on Pennsylvania agst which every Stroke from the Northward has been directed Since July last—whereby great devastation, loss of property & blood has ensued—The Northern affair cannot be well conducted without Skill prudence, firmness & Strength—an unwieldy or impeding apparatis is agst the Success—As the neighbourhood of Fort Pitt is not threatened that I know of, will not the leaving it’s defence to the Militia of that Country for two or three months, be a less risque to the Service generally, than either that the Commander of the Expedition shou’d prove weak, or your Army be too much Striped to make him Strong? if So may not Coll Broadheads Regt be brought over the Hills to join at Wioming or lower on the Sasquehanah, on this footing One Regt tho’ perhaps Small will Still remain at Fort Pitt, if time permited I cou’d Support this Idea with some argument but am content with only throwing it into View, if peradventure some relief may be derived from it. I shall use every effort in my power with the Council of this State for Some Volunteer Militia or otherwise, the Council are willing but in every of the States, the Militia, are become calos or something else. I have the honor to be Dear General Your Excellencys invariable and humbl. Servt
John Armstrong
The Officer who Commands has alwais an influence on drawing forth Volunteers or the Contrary, but I know the delicacy of applying this Idea in the present instance & therefore—.

